477 So. 2d 655 (1985)
Diane D. BULLARD, Appellant,
v.
STATE of Florida, Appellee.
No. 85-2216.
District Court of Appeal of Florida, Second District.
October 30, 1985.
PER CURIAM.
Diane Bullard appeals the summary denial of her motion for post-conviction relief. We reverse.
*656 Bullard alleged that both a detective and her trial attorney promised her a maximum sentence of five years if she would plead guilty to several felony charges. Instead, she received seven separate five-year sentences, some concurrent and some consecutive, for a total of fifteen years in prison. If Bullard's allegations are true, she might be entitled to relief on the theory her plea was not freely and voluntarily entered. See, e.g., Ream v. State, 449 So. 2d 960 (Fla. 4th DCA 1984).
We therefore remand this case to the trial court with directions either to afford Bullard a hearing on the issue of the voluntariness of her plea, or to attach sufficient portions of the record to refute Bullard's claims. If the trial court rules in Bullard's favor, Bullard should be permitted to withdraw her plea if she so desires. If the trial court again denies the motion, Bullard must file a notice of appeal within thirty days to obtain further appellate review.
REVERSED.
OTT, A.C.J., and DANAHY and CAMPBELL, JJ., concur.